Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 7, 1976, convicting him of murder in the second degree (felony murder) and manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction for manslaughter in the first degree and the sentence imposed thereon and the said count is dismissed. As so modified, judgment affirmed. We find, and the People agree, that the evidence was legally insufficient to support the conviction of manslaughter in the first degree. We find the defendant’s other contentions to be without merit. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.